
	
		II
		Calendar No. 244
		112th CONGRESS
		1st Session
		S. 1931
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2011
			Mr. Heller introduced
			 the following bill; which was read the first time
		
		
			December 1, 2011
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide civilian payroll tax relief, to reduce the
		  Federal budget deficit, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Temporary Tax Holiday and
			 Government Reduction Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—Payroll tax relief
					Sec. 101. Extension of payroll tax holiday.
					TITLE II—Deficit reduction
					Subtitle A—Reform of Federal benefits for
				millionaires
					Sec. 201. Ending unemployment and supplemental nutrition
				assistance program benefits for millionaires.
					Sec. 202. Increase in the Medicare part B and D premiums for
				higher-income Medicare beneficiaries.
					Subtitle B—Federal employee provisions
					Sec. 211. Reduction in the number of Federal
				employees.
					Sec. 212. Extension of pay freeze for Federal
				employees.
					Sec. 213. Reduction of revised discretionary spending limits to
				achieve savings from Federal employee provisions.
					Subtitle C—Buffett Rule Act of 2011
					Sec. 221. Short title.
					Sec. 222. Donation to pay down national debt.
				
			IPayroll tax
			 relief
			101.Extension of
			 payroll tax holidaySection
			 601(c) of the Tax Relief, Unemployment Insurance Reauthorization, and Job
			 Creation Act of 2010 (26 U.S.C. 1401 note) is amended by striking year
			 2011 and inserting years 2011 and 2012.
			IIDeficit
			 reduction
			AReform of Federal
			 benefits for millionaires
				201.Ending
			 unemployment and supplemental nutrition assistance program benefits for
			 millionaires
					(a)Ending
			 unemployment benefits for millionaires
						(1)In
			 generalSubtitle E of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new chapter:
							
								56Excess
				unemployment compensation
									
										Sec. 5895. Excess
				  unemployment compensation.
									
									5895.Excess
				unemployment compensation
										(a)Imposition of
				taxThere is hereby imposed a tax equal to 100 percent of the
				excess unemployment compensation received by a taxpayer in any taxable
				year.
										(b)Excess
				unemployment compensationFor purposes of this section, the term
				excess unemployment compensation means, with respect to any State,
				the amount which bears the same ratio (not to exceed 1) to the amount of
				unemployment compensation received by the taxpayer from such State in the
				taxable year as—
											(1)the excess
				of—
												(A)the taxpayer's
				adjusted gross income for such taxable year, over
												(B)$750,000
				($1,500,000 in the case of a joint return), bears to
												(2)$250,000
				($500,000 in the case of a joint return).
											(c)Additional
				definitionsFor purposes of this section—
											(1)Adjusted gross
				incomeThe term adjusted gross income has the
				meaning given such term by section 62.
											(2)Unemployment
				compensationThe term unemployment compensation has
				the meaning given such term by section 85(b).
											(d)Administrative
				provisionsFor purposes of the deficiency procedures of subtitle
				F, any tax imposed by this section shall be treated as a tax imposed by
				subtitle A.
										(e)Transfer of tax
				receiptsWith respect to excess unemployment compensation
				received by any taxpayer from a State, there is hereby appropriated to the
				unemployment fund (as defined in section 3306(f)) of such State, an amount
				equal to the amount of the tax imposed under subsection (a) on such excess
				unemployment compensation received in the
				Treasury.
										.
						(2)Tax not
			 deductibleSection 275(a) of the Internal Revenue Code of 1986 is
			 amended by inserting after paragraph (6) the following new paragraph:
							
								(7)Tax imposed by
				section
				5895.
								.
						(3)Clerical
			 amendmentThe table of chapters for subtitle E of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new
			 item:
							
								
									Chapter 56—Excess unemployment
				compensation
								
								.
						(4)Effective
			 dateThe amendments made by this subsection shall apply to
			 unemployment compensation received in taxable years beginning after December
			 31, 2011.
						(b)Ending
			 supplemental nutrition assistance program benefits for millionaires
						(1)In
			 generalSection 6 of the Food
			 and Nutrition Act of 2008 (7 U.S.C. 2015) is amended by adding at the end the
			 following:
							
								(r)Disqualification
				for receipt of assets of at least $1,000,000Any household in
				which a member receives income or assets with a fair market value of at least
				$1,000,000 shall, immediately on the receipt of the assets, become ineligible
				for further participation in the program until the date on which the household
				meets the income eligibility and allowable financial resources standards under
				section
				5.
								.
						(2)Conforming
			 amendmentsSection 5(a) of the Food and Nutrition Act of 2008 (7
			 U.S.C. 2014(a)) is amended in the second sentence by striking sections
			 6(b), 6(d)(2), and 6(g) and inserting subsections (b), (d)(2),
			 (g), and (r) of section 6.
						202.Increase in the
			 Medicare part B and D premiums for higher-income Medicare
			 beneficiaries
					(a)Increase
						(1)In
			 generalSection 1839(i)(3) of
			 the Social Security Act (42 U.S.C. 1395r(i)(3)) is amended—
							(A)in subparagraph
			 (A)(i), by inserting and year after
			 individual;
							(B)in the table
			 specified in subparagraph (C)(i)—
								(i)in the fourth
			 row, by inserting but not more than $750,000 after
			 $200,000; and
								(ii)by adding at the
			 end the following 2 new rows:
									
										
											
												More than $750,000 but not more
					 than $1,000,00095
					 percent
												
												More than $1,000,000100 percent
												
											
										
									
								(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to 2013 and
			 subsequent years.
						(b)Extension of
			 freeze on inflation adjustmentsSection 1839(i)(6) of the Social Security
			 Act (42 U.S.C. 1395r(i)(6)) is amended, in the matter preceding subparagraph
			 (A), by striking December 31, 2019 and inserting December
			 31, 2022.
					BFederal employee
			 provisions
				211.Reduction in
			 the number of Federal employees
					(a)DefinitionsIn
			 this section—
						(1)the term
			 agency means an executive agency as defined under section 105 of
			 title 5, United States Code; and
						(2)the term
			 employee has the meaning given that term under section 2105 of
			 title 5, United States Code.
						(b)Determination of
			 number of employeesNot later
			 than 60 days after the date of enactment of this Act, the Director of the
			 Office of Management and Budget and the Director of the Office of Personnel
			 Management shall determine the number of full-time employees employed in each
			 agency. The head of each agency shall cooperate with the Director of the Office
			 of Management and Budget and the Director of the Office of Personnel Management
			 in making the determinations.
					(c)Replacement hire
			 rate
						(1)In
			 generalDuring the period described under paragraph (2), the head
			 of each agency may hire no more than 1 employee in that agency for every 3
			 full-time employees who leave employment in that agency.
						(2)Period of
			 replacement hire rateParagraph (1) shall apply to each agency
			 during the period beginning 60 days after the date of enactment of this Act and
			 ending on the date on which the Director of the Office of Management and Budget
			 and the Director of the Office of Personnel Management make a determination
			 that the number of full-time employees employed in that agency is 10 percent
			 less than the number of full-time employees employed in that agency determined
			 under subsection (b).
						(d)Waivers
						(1)In
			 generalThis section may be waived upon a written determination
			 by the President that—
							(A)the existence of a
			 state of war or other national security concern so requires; or
							(B)the existence of
			 an extraordinary emergency threatening life, health, public safety, property,
			 or the environment so requires.
							(2)Submission to
			 CongressThe President shall submit to Congress any written
			 determination under paragraph (1).
						212.Extension of
			 pay freeze for Federal employees
					(a)In
			 generalSection 147 of the
			 Continuing Appropriations Act, 2011 (Public Law 111–242; 5 U.S.C. 5303 note) is
			 amended—
						(1)in subsection
			 (b)(1), by striking December 31, 2012 and inserting
			 December 31, 2015; and
						(2)in subsection (c), by striking
			 December 31, 2012 and inserting December 31,
			 2015.
						(b)Clarification
			 that freeze applies to legislative branch
						(1)Members of
			 CongressNotwithstanding any other provision of law, no
			 adjustment shall be made under section 601(a) of the Legislative Reorganization
			 Act of 1946 (2 U.S.C. 31) (relating to cost of living adjustments for Members
			 of Congress) during the period beginning on the first day of the first pay
			 period beginning on or after February 1, 2013 and ending on December 31,
			 2015.
						(2)Legislative
			 branch employees
							(A)DefinitionIn this paragraph, the term
			 legislative branch employee means—
								(i)an employee whose pay is disbursed by the
			 Secretary of the Senate or the Chief Administrative Officer of the House of
			 Representatives; and
								(ii)an
			 employee of any agency established in the legislative branch.
								(B)FreezeNotwithstanding
			 any other provision of law, no cost of living adjustment required by statute
			 with respect to a legislative branch employee which (but for this subparagraph)
			 would otherwise take effect during the period beginning on the date of
			 enactment of this Act and ending on December 31, 2015 shall be made.
							213.Reduction of
			 revised discretionary spending limits to achieve savings from Federal employee
			 provisionsSection 251A(2) of
			 the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 901a(2)) is amended to read as follows:
					
						(2)Revised
				discretionary spending limitsThe discretionary spending limits for
				fiscal years 2013 through 2021 under section 251(c) shall be replaced with the
				following:
							(A)For fiscal year 2013—
								(i)for the revised
				security category, $542,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $493,000,000,000 in budget authority.
								(B)For fiscal year
				2014—
								(i)for the revised
				security category, $548,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $497,000,000,000 in budget authority.
								(C)For fiscal year
				2015—
								(i)for the revised
				security category, $556,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $503,000,000,000 in budget authority.
								(D)For fiscal year
				2016—
								(i)for the revised
				security category, $567,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $512,000,000,000 in budget authority.
								(E)For fiscal year
				2017—
								(i)for the revised
				security category, $579,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $522,000,000,000 in budget authority.
								(F)For fiscal year
				2018—
								(i)for the revised
				security category, $592,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $534,000,000,000 in budget authority.
								(G)For fiscal year
				2019—
								(i)for the revised
				security category, $605,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $546,000,000,000 in budget authority.
								(H)For fiscal year
				2020—
								(i)for the revised
				security category, $618,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $557,000,000,000 in budget authority.
								(I)For fiscal year
				2021—
								(i)for the revised
				security category, $632,000,000,000 in budget authority; and
								(ii)for the revised
				nonsecurity category, $568,000,000,000 in budget
				authority.
								.
				CBuffett Rule Act
			 of 2011
				221.Short
			 titleThis title may be cited
			 as the Buffett Rule Act of
			 2011.
				222.Donation to pay down
			 national debt
					(a)In
			 generalSubchapter A of chapter 61 of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new part:
						
							IXDonations to pay
				down national debt
								
									Sec. 6097. Donation to pay down national debt.
								
								6097.Donation to
				pay down national debt
									(a)General
				ruleEvery taxpayer who makes
				a return of the tax imposed by subtitle A for any taxable year may donate an
				amount (not less than $1), in addition to any payment of tax for such taxable
				year, which shall be deposited in the general fund of the Treasury.
									(b)Manner and time
				of designationAny donation under subsection (a) for any taxable
				year—
										(1)shall be made at the time of filing the
				return of the tax imposed by subtitle A for such taxable year and in such
				manner as the Secretary may by regulation prescribe, except that—
											(A)the designation
				for such donation shall be either on the first page of the return or on the
				page bearing the taxpayer’s signature, and
											(B)the designation
				shall be by a box added to the return, and the text beside the box shall
				provide:
												
													
														
															
																By checking here, I signify that in addition to my tax
						  liability, I would like to donate the included payment to be used exclusively
						  for the purpose of paying down the national debt.
																
															
														
													,
				  
											and(2)shall be
				accompanied by a payment of the amount so designated.
										(c)Treatment of
				amounts donatedFor purposes of this title, the amount donated by
				any taxpayer under subsection (a) shall be treated as a contribution made by
				such taxpayer to the United States on the last date prescribed for filing the
				return of tax imposed by subtitle A (determined without regard to extensions)
				or, if later, the date the return is filed.
									(d)Transfers to
				account To reduce public debtThe Secretary shall, from time to
				time, transfer to the special account established by section 3113(d) of title
				31, United States Code, amounts equal to the amounts donated under this
				section.
									.
					(b)Clerical
			 amendmentThe table of parts for subchapter A of such chapter is
			 amended by adding at the end the following new item:
						
							
								Part IX. Donations To Pay Down National
				Debt
							
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to returns
			 for taxable years ending after December 31, 2011.
					
	
		December 1, 2011
		Read the second time and placed on the
		  calendar
	
